NORTHCUTT, Judge.
Michael Jackson challenges his convictions and sentence imposed pursuant to the Prison Releasee Reoffender Punishment Act (PRR), section 775.082(9)(a)(l)(q), Florida Statutes (2000), for burglary of a dwelling and felony petit theft. We affirm the convictions without discussion.
The State concedes that we must reverse Jackson’s PRR sentence for burglary of a dwelling. Because it is undisputed that, the dwelling was unoccupied, the PRR cannot be used to enhance Jackson’s sentence. See State v. Huggins, 802 So.2d 276 (Fla.2001). Accordingly, we reverse Jackson’s sentence and remand for resen-tencing without the minimum mandatory sentence imposed under the PRR.
CASANUEVA and SILBERMAN, JJ., concur.